Case 1:20-mc-00030-GBD Document 1-6 Filed 01/16/20 Page 1of1

 

  
 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.
GOODWIN-GALLAGHER SAND &

GRAVEL CORP.,, et al.,
Defendants.

 

 

[PROPOSED] ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it 1s

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

FEB 0 6 2020-
Dated: ong B D gre

Staifs District Court Judge
s ern District of New York

 

 

 

 
